DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/27/2020 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-10, 14, 17-19 and 23-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20150272219 (Hatrick hereinafter) in view of US 6297483 (Sadahira hereinafter).
Regarding claims 1 and 4, Hatrick teaches an article comprising: a container defining a cavity (8) configured to receive a smokable material (2) (Fig. 1); heater material (5) that is heatable via penetration with a varying magnetic field and to thereby heat the cavity ([0039]-[0040]). The container comprises a body having a first opened end (bottom in Fig. 1) and an end member closing the first open end of the body (heater material 6 which encloses the heater material). Hatrick does not expressly teach the end member is openable or removable from the article before use; however, it would have been obvious for one of ordinary skill in the art at the time of filing to have made the end member removable from the article before use such that the smokable material (2) may be replaced. 
Hatrick does not expressly disclose that the heater material is a closed circuit.

Regarding the limitation “so as to enable airflow through the cavity and thus through the smokable material received in the cavity” this is a functional limitation of an apparatus claim. While features of an apparatus may be recited either structurally or functionally, the courts have held that a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Furthermore, the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises 
Regarding claims 5-8, Hatrick teaches the heater material is iron, wherein the heater material is susceptible to eddy currents induced in the heater material when penetrated by a varying magnetic field ([0039]). 
Regarding claim 9, Hatrick teaches a first portion of the heater material is more susceptible to eddy currents induced therein by penetration with a varying magnetic field (5) than a second portion of the heater material (7). 
Regarding claim 10, Hatrick teaches that a container (8) defines the cavity, and the container is free of material that is heatable by penetration with a varying magnetic field, specifically plastic ([0050]). 
Regarding claim 14, Hatrick teaches the smokable material comprises tobacco ([0036]). 
Regarding claim 17, Hatrick teaches that the cavity is sealed from an exterior of the article by heating element (6) and mouthpiece (4) (Fig. 1).
Regarding claim 18, Hatrick teaches an air-permeable membrane, specifically cellulose acetate filter ([0037]), which is configured to admit air into the cavity from an exterior of the article during use. 

Regarding claims 23-26, Hatrick teaches that the heater material is disposed in the cavity, the heater material is in contact with the smokeable material, and the heater material is embedded within the smokeable material ([0039]-[0040], specifically, “…an example is for the heating material 5 to be located…directly adjacent the smokable material 2…”). 

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hatrick and Sadahira as applied to claim 1 above, and further in view of US 4765347 (Sensabaugh hereinafter).
Regarding claim 15, Hatrick teaches a mouthpiece (4) that is in fluid communication with the cavity ([0018] and [0037]).
The combined teaching of Hatrick and Sadahira do not expressly teach that the mouthpiece defines a passageway.
Sensabaugh teaches a flavor delivery article wherein the mouthpiece comprises a cellulose acetate filter that defines a passageway (col. 10, lines 14-23). It would have been obvious for one of ordinary skill in the art at the time of the invention to have included a passageway in the filter of the mouthpiece of the combined teaching of Hatrick and Sadahira, as taught by Sensabaugh, with a reasonable expectation of success and predictable results.

Response to Arguments
Applicant's arguments filed 10/27/20 have been fully considered but they are not persuasive. 
The Applicant argues that the prior art does not teach or disclose the amendments to the claim. The Examiner respectfully disagrees. See rejection of claim 1, above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANA B KRINKER whose telephone number is (571)270-7662.  The examiner can normally be reached on Monday, Tuesday, Thursday and Friday 8 am-2 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571)270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 


YANA B. KRINKER
Examiner
Art Unit 1747



/YANA B KRINKER/Examiner, Art Unit 1747                 


/Michael H. Wilson/Supervisory Patent Examiner, Art Unit 1747